Exhibit 10.4 [FORM ISO AGREEMENT FOR EMPLOYEES] INCENTIVE STOCK OPTION AGREEMENT This Incentive Stock Option Agreement (this “ Agreement ”) is made by and between UNIFI, INC., a New York corporation (the “ Company ”), and , a key employee (the “ Optionee ”) of the Company. WITNESSETH: WHEREAS, the Company has adopted the Unifi, Inc. 2013 Incentive Compensation Plan (the “ Plan ”), which became effective on October 23, 2013; and WHEREAS, the Compensation Committee (the “ Committee ”) of the Board of Directors (the “ Board ”) of the Company has determined that it is desirable and in the best interests of the Company to grant to the Optionee a stock option as an incentive for the Optionee to advance the interests of the Company; NOW, THEREFORE, the parties agree as follows: Section 1.
